United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1467
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

             Kelly Shayne Mason, also known as Kelly Shane Mason

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                          Submitted: September 17, 2020
                            Filed: September 22, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Kelly Shayne Mason appeals the sentence the district court1 imposed after he
pled guilty, pursuant to a plea agreement containing an appeal waiver, to aggravated

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
sexual abuse of a child. Having jurisdiction under 28 U.S.C. § 1291, this court
dismisses the appeal based on the appeal waiver.

       Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver, but challenging
the sentence as unreasonable. This court concludes that the appeal waiver is
enforceable, because counsel’s argument falls within the scope of the appeal waiver.
The record shows that Mason entered into the plea agreement and the appeal waiver
knowingly and voluntarily, and no miscarriage of justice would result from enforcing
the waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if appeal falls within scope of waiver, defendant
knowingly and voluntarily entered into waiver and plea agreement, and enforcing
waiver would not result in miscarriage of justice); see also 18 U.S.C. § 2241(c)
(maximum sentence is life).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-